DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 2, the Applicant recites “by a process which can be performed at room temperature (23°C).” The language “can be” is too speculative and should be replaced with -–is--. Also, delete either “room temperature” or (23°C) because two of ordinary skill can differ as to what is room temperature some may say 25°C. In claim 3, the term “cold” is a relative term and the Applicant must provide a temperature range or limit. In claim 9, the Applicant recites “a phenolic antioxidant and/or an organic phosphite or phosphonite.” The language could mean (A and B) or (A and C) or just C. Please clarify. In claim 13, the Applicant recites “UN3108 (organic peroxide Type E, solid).” What is UN3108? 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizushima et al., US 2019/0062527 A1 (hereinafter “Mizushima”). Mizushima teaches mixing 0.05 parts phenolic antioxidant, 0.1 parts a phosphorus antioxidant and 0.05 parts calcium stearate (acid scavenger) blended with a polyolefin prepared by adding a peroxide with an impact copolymer of polypropylene. See Mizushima, [0281]. Mizushima teaches the overall composition of polypropylene/peroxide, antioxidant(s), acid scavenger is formed into a pellet or granule. See Tables 10-12. Thus, claims 1, 4-13 and 15 are anticipated by Mizushima.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        
rdh